                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL L. CAIRNS,                                           8:20CV162

                    Plaintiff,
                                                              ORDER
       vs.

JAMES KOZEL,

                    Defendant.


      For good cause shown,

      IT IS ORDERED that Plaintiff’s motion for copies (Filing 34) is granted. The
Clerk of the Court is directed to send Plaintiff without charge one copy of the court’s
Order Setting Schedule for Progression of Case (Filing 30).

      Dated this 4th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
